DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/1/2021 is acknowledged.
Claims 1, 5-7, 9-11, 15, 16, 19, and 20 are amended.

Response to Amendments
Amendments filed on 12/1/2021 are entered for prosecution. Claims 1-20 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the clam amendments.
Applicant’s amendments to the specification have overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed 9/21/2021.
Applicant’s amendments to the claim 7 has overcome the objection to the claim 7 previously set forth in the Non-Final Action mailed 9/21/2021.
Applicant’s amendments to the claim 9, 10, 15, 16, 19, and 20 have overcome the 112(b) Rejections to the claim 9, 10, 15, 16, 19, and 20 previously set forth in the Non-Final Action mailed 9/21/2021.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US Application No. 62/906,273 filed on 9/26/2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application. Such claims and claim limitations are (see, emphasis):
“transmit, to the master node, a response message after determining that the conditional reconfiguration is applied in a case that a signaling radio bearer 3 (SRB3) is not configured” recited in claim 1 (similarly in claim 11).
The originally field disclosure of the prior-filed application, US Application No. 62/906,273 filed on 9/26/2019, describes at best:
“In some implementations, the SN may use the SN initiated SN Modification Procedure (without MN involvement) to trigger PSCell change. In some implementations, the SN may send the SN RRC reconfiguration message to the UE through SRB3. In some implementations, the SN RRC Reconfiguration message may include a CHO command for the purpose of a UE may send an RRC Reconfiguration Complete message (to inform the compliance of a CHO command) to the MN upon the included CHO command is executed.” (see, page 25).
However, nowhere do the originally field disclosure of the prior-filed application including the above-cited portions describe (see, emphasis), “transmit, to the master node, a response message after determining that the conditional reconfiguration is applied in a case that a signaling radio bearer 3 (SRB3) is not configured”.
Accordingly, claims 1 and 11 are not entitled to the benefit of the prior-filed application, US Application No. 62/906,273. Other dependent claims which depend on their respective independent claims are also not entitled to the benefit of the prior-filed application, US Application No. 62/906,273 since they are directly or indirectly dependent upon the objected claims, as set forth above.

Response to Arguments
Applicant’s arguments with respect to independent claim 1, and similarly claim 11, (pages 9-10) in a reply filed 12/1/2021 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references (ZTE and Yang) [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO 2019/161742 A1, hereinafter Wu) in view of ZTE Corporation, Sanechips (“Discussion on conditional PSCell addition/change”, 3GPP TSG-RAN WG2 Meeting #111 electronic, R2-2006901, August 17-18, 2020, hereinafter ZTE).

Regarding claim 1:
Wu teaches a user equipment (UE) (see, Wu: Fig. 9, Terminal Device 900) for a conditional Primary Secondary Cell Group (SCG) Cell (PSCell) change (CPC) procedure (see, Wu: Abstract), the UE comprising: one or more non-transitory computer-readable media (see, Wu: Fig. 9, Memory 909) containing computer-executable instructions embodied therein; and at least one processor (see, Wu: Fig. 9, Processor 910) coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to: 
(see, Wu: page 13 of English translation & Fig. 5, Step 504, “The MN sends the condition change SCG information to the UE (this information can be sent by means of the RRC connection reconfiguration message, that is, the air interface configuration information); the content included in the condition change SCG information can be referred to the content included in the condition change SCG information”.  Page 7 of English translation, “the condition change SCG information may include one or more of the following: Identification information of the target cell with one or more condition changes; Configuration information of a target cell with one or more condition changes; One or more conditions corresponding to triggering the change target cell;”); 
evaluate the execution condition (see, Wu: page 13 of English translation & Fig. 5, Step 508, “The UE changes the SCG information according to the received condition, and evaluates and determines whether one or more target cells of the SCG meet the conditions corresponding to the trigger change target cell, and obtains an evaluation result.”); 
apply the configuration of the target PSCell and synchronize to the target PSCell after determining that the execution condition is satisfied (see, Wu: page 13 of English translation & Fig. 5, Step 509, “The UE triggers a process of changing an SCG target cell according to the obtained evaluation result. Wherein, the process can be one or more of the following: When the condition change SCG information includes one or more configuration information of the target cell whose condition is changed, the configuration is performed according to the configuration information of the SCG target cell that satisfies the condition corresponding to the trigger change target cell; Performing downlink synchronization with the SCG target cell that satisfies the condition corresponding to the target cell that triggered the change; A random access procedure (such as step 510 in FIG. 5) is initiated in the SCG target cell that satisfies the condition that triggers the change of the target cell.”); and 
transmit, to the master node, a response message after determining that the conditional reconfiguration is applied (see, Wu: page 13 of English translation & Fig. 5, Step 5091, “after obtaining the evaluation result, the UE sends a notification message to the MN through the MCG, where the notification message is used to notify the MN that the UE meets the SCG related information of the condition change; the content included in the change SCG related information.”).
Wu does not explicitly teach wherein the UE transmits, to the mater node, a response message after determining that the conditional reconfiguration is applied in a case that a signaling radio bearer 3 (SRB3) is not configured.
In the same field of endeavor, ZTE teaches wherein the UE transmits, to the mater node, a response message after determining that the conditional (see, ZTE: Section RAN#109-e, “6) If SRB3 is not configured, the UE first informs the MN that the message has been received. Then the UE needs to provide the CPC complete message to the SN via the MN upon CPC execution.” “S1_3: The UE sends RRCReconfiguraitonComplete to the MN at configuration of CPC when no SRB3 is configured and the MN informs the SN.”).
Accordingly, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of the teachings of ZTE in order to inform the execution of conditional PSCell change (CPC) to MN using SRB1, for example, when no SRB3 is configured on SCG (see, ZTE: Section RAN#109-e).

Regarding claim 11:
Claim 11 recites the method which corresponds to the features performed by the user equipment (UE) of claim 1, and contains no additional limitations. Therefore, claim 11 is rejected by applying the same rationale used to reject claim 1 above.

Claims 2-5, 7, 9, 12-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of ZTE further in view of Yang (US 2021/0400760 A1, hereinafter Yang).

Regarding claim 2:
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
Wu in view of ZTE does not explicitly teach wherein both the source PSCell and the target PSCell belong to a secondary node.
In the same field of endeavor, Yang teaches wherein both the source PSCell and the target PSCell belong to a secondary node (see, Yang: para. [0054] teaches wherein “In the Rel-15 standard, a scenario for dual connectivity of the E-UTRAN and the NR (MR-DC) supports an MN-triggered PSCell addition procedure, that is, an SN addition procedure, and meanwhile, supports a MN-triggered PSCell change procedure and SN-triggered PSCell change procedure both. PSCell change may occur within the same SN or between different SNs (i.e., between a source SN and a target SN).” Also, see para. [0072]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of ZTE to include the teachings of Yang in order to ensure that PSCell change within the same secondary node is supported (see, Yang: para. [0054] [0072]). 

Regarding claim 3: 
As discussed above, Wu in view of ZTE and Yang teaches all limitations in claim 2.
Yang further teaches wherein the configuration of the target PSCell and the execution condition are generated by the secondary node (see, Yang: para. [0098] teaches wherein when the UE is in the DC mode, the first trigger condition is configured trough the RRC reconfiguration message on SRB3 by a source SN.).

Regarding claim 4:
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
	Wu in view of ZTE does not explicitly teache wherein the source PSCell belongs to a source secondary node, the target PSCell belongs to a target secondary node, and the execution condition is generated by the source secondary node.
In the same field of endeavor, Yang teaches wherein the source PSCell belongs to a source secondary node, the target PSCell belongs to a target secondary node (see, Yang: para. [0054] teaches wherein “In the Rel-15 standard, a scenario for dual connectivity of the E-UTRAN and the NR (MR-DC) supports an MN-triggered PSCell addition procedure, that is, an SN addition procedure, and meanwhile, supports a MN-triggered PSCell change procedure and SN-triggered PSCell change procedure both. PSCell change may occur within the same SN or between different SNs (i.e., between a source SN and a target SN).” Also, see para. [0072]), and the execution condition is generated by the source secondary node (see, Yang: para. [0098] teaches wherein when the UE is in the DC mode, the first trigger condition is configured trough the RRC reconfiguration message on SRB3 by a source SN.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of ZTE to include the teachings of Yang in order to ensure that PSCell change between different SNs is supported (see, Yang: para. [0054] [0072]). 

Regarding claim 5:
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
	Wu in view of ZTE does not explicitly teach wherein the UE to: release all conditional reconfigurations for PSCell change stored in the UE after the conditional reconfiguration is applied successfully.
	In the same field of endeavor, Yang teaches wherein the UE to: release all conditional reconfigurations for PSCell change stored in the UE after the conditional reconfiguration is applied successfully (see, Yang: para. [0123] [0124] teach wherein the UE releases the related configuration of the target PSCell when performing handover to the target primary cell.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of ZTE to include the teachings of Yang in order to ensure that an access of the UE to the target PSCell does not affect the service provided by the (see, Yang: para. [0023]). 

Regarding claim 7:
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
	Wu in view of ZTE does not explicitly teach wherein the UE to: no longer evaluate all execution conditions in other conditional reconfigurations for PSCell change stored in the UE after determining that the conditional reconfiguration is applied.
	In the same field of endeavor, Yang teaches wherein the UE to: no longer evaluate all execution conditions in other conditional reconfigurations for PSCell change stored in the UE after determining that the conditional reconfiguration is applied (see, Yang: para. [0194-0199] teach wherein when the UE initiates access to the target PCell for the PSCell addition/change (in other words, when the UE determines that the condition for PSCell addition/change is satisfied and the PCell handover procedure is performed), the UE stops evaluation of the trigger condition for PSCell addion/change, and/or releases related configuration of the target PSCell.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of ZTE to include the teachings of Yang in order to ensure that an access of the UE to the target PSCell does not affect the service provided by the (see, Yang: para. [0023]). 

Regarding claim 9:
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
	Wu in view of ZTE does not explicitly teach wherein the RRC reconfiguration message includes an indicator that indicates whether the conditional reconfiguration is for the CPC procedure.
In the same field of endeavor, Yang teaches wherein the RRC reconfiguration message includes an indicator that indicates whether the conditional reconfiguration is for the CPC procedure (see, Yang: para. [0093-0094] teach wherein the source base station configures the first trigger condition to the UE which is to trigger the UE to access the target PSCell. Para. [0098] teaches wherein when the UE is in the DC mode, the first trigger condition is configured trough the RRC reconfiguration message on SRB1 by a source MN or the RRC reconfiguration message on SRB3 by a source SN.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of ZTE to include the teachings of Yang in order for the source base station to configure the trigger condition to the UE to access the target PSCell through the RRC reconfiguration message (see, Yang: para. [0093-0094] [0098]). 

Regarding claim 12: 
	Claim 12 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 2. As such, claim 12 is rejected under similar rationale to claim 2.

Regarding claim 13:
	Claim 13 is directed towards the method of claim 12 that is further limited to perform the similar features to claim 3. As such, claim 13 is rejected under similar rationale to claim 3.

Regarding claim 14:
	Claim 14 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 4. As such, claim 14 is rejected under similar rationale to claim 4.

Regarding claim 15:
	Claim 15 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 5. As such, claim 15 is rejected under similar rationale to claim 5.

Regarding claim 17:


Regarding claim 19:
	Claim 19 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 9. As such, claim 19 is rejected under similar rationale to claim 9.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of ZTE further in view of CATT (“Consideration on the UE capability of supporting CHO”, 3GPP TSG RAN WG2 Meeting #107, R2-1908928, August 26-30, 2019, hereinafter CATT).

Regarding claim 6:
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
	Wu in view of ZTE does not explicitly teach wherein the UE to transmit, to the master node, a UE capability report indicating that the UE supports the conditional reconfiguration.
In the same field of endeavor, CATT teaches wherein the UE to transmit, to the master node, a UE capability report indicating that the UE supports the conditional reconfiguration (see, CATT: Section 2, “Proposal 1. The UE capability to support conditional handover should be defined and reported to the network.” “Proposal 2. The max cell number that the UE can support in CHO should be added to UE capability.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of ZTE to include the teachings of CATT in order for the network to know the max number of cells that can be configured to the UE taking into account the UE capability (see, CATT: Section 2.2). 

Regarding claim 16:
	Claim 16 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 6. As such, claim 16 is rejected under similar rationale to claim 6.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of ZTE further in view of Ericsson (“Signalling aspects of SCG change with minimal interruption”, 3GPP TSG-RAN WG2 #107, R2-1908965, August 26-30, 2019, hereinafter Ericsson2).

Regarding claim 8:
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
	Wu in view of ZTE does not explicitly teach wherein the UE does not detach from the master node when applying the conditional reconfiguration.
Ericsson2 teaches wherein the UE does not detach from the master node when applying the conditional reconfiguration (see, Ericsson2: Section 2.1, “In the case of the SCG change procedure, to use a DC based solution would thus mean that the UE would be configured with a further 2nd SCG, which then would be switched to become the 1st SCG during the SCG change procedure. During the procedure the UE would thus need to be configured with an MCG and two separate SCGs, i.e. a Multi Connectivity configuration.” As shown in Figure 10.5.2-2: SN change procedure – SN initiated, the UE is connected with the master node when applying the conditional reconfiguration for SN change from the source SN to a target SN and for changing SCG configuration in UE from one SN to another.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of ZTE to include the teachings of Ericsson2 in order to use Dual Connectivity (DC) based solution during the handover procedure to decrease the interruption at a handover, wherein the UE will have a dual active connection for some time during the handover procedure (see, Ericsson2: Section 2.1). 

Regarding claim 18:
	Claim 18 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 8. As such, claim 18 is rejected under similar rationale to claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of ZTE further in view of Chiba et al. (US 2017/0019945 A1, hereinafter Chiba).

Regarding claim 10:
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
	Wu in view of ZTE does not explicitly teach wherein the RRC reconfiguration message and the response message are transmitted via a signaling radio bearer 1 (SRB1).
Chiba teaches wherein the RRC reconfiguration message and the response message are transmitted via a signaling radio bearer 1 (SRB1) (see, Chiba: para. [0097], “The source base station may send a reconfiguration message, for example an RRC Connection Reconfiguration, to the UE with data resource bearers (DRB) configurations for the communication. This message may be sent over the established connection, for example the SRB1” and para. [0098], “In response, The UE may send a reconfiguration complete message, for example a RRC Connection Reconfiguration Complete message, to the source base station indicating that it has configured the DRBs and may resume the DRB transmission. It will be appreciated that this message may also be send over the established connection, for example the SRB1 connection.”).
Wu in combination of ZTE to include the teachings of Chiba in order to transmit and received RRC connection messages over the already established SRB 1 connection (see, Chiba: para. [0097-0098] and para. [0118]). 

Regarding claim 20:
	Claim 20 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 10. As such, claim 20 is rejected under similar rationale to claim 10.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471